                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

ARTILLIS MITCHELL ,

       Petitioner,                                                      ORDER
v.
                                                                Case No. 19-cv-245-bbc
REED A. RICHARDSON,

       Respondent.


       Petitioner Artillis Mitchell   seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Petitioner requests leave to proceed without prepayment of the filing fee. Petitioner

has supported this request with an affidavit of indigency and a six-month trust account

statement from the institution.

       In determining whether to allow a prisoner to proceed without prepayment, this court

uses the formula set forth in 28 U.S.C. § 1915(b)(1). Using information for the relevant

time period from petitioner’s trust fund account statement, I find that petitioner is able to

pay the filing fee.   Accordingly, I will deny petitioner’s application for leave to proceed

without prepayment of the filing fee. To proceed further on this habeas petition, petitioner

must pay the $5 filing fee. If petitioner fails to pay the fee by April 22, 2019, the petition, I

will assume that petition wishes to withdraw this petition.
                                           ORDER

       IT IS ORDERED that:

       1.     Petitioner Artillis Mitchell’s motion for leave to proceed without prepayment

of the filing fee is DENIED. Petitioner has until April 22, 2019 in which to pay the $5 filing

fee.

       2.     If by April 22, 2019 petitioner fails to submit the $5 filing fee, I will assume

that petitioner wishes to withdraw this petition.




              Entered this 1st day of April, 2019.

                                    BY THE COURT:

                                    /s/

                                    PETER OPPENEER
                                    Magistrate Judge
